DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent -ineligible rejections set forth in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:

1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.

Application/Control Number: 15/563,574 Page 4 Art Unit: 2463

2A. Determining whether the claimis directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).



3. Claim(s) 1- 18 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below.

Step 2A: Judicial Exception

The claimed process/machine/manufacture/composition-of-matter in representative claim 11 is considered to be patent-ineligible subject matter because it is directed to an abstract idea. Applicant’s claimed invention is directed to the step(s) of (a) performing an interleaving allocation on an input signal (b) performing a fast Fourier transform (FFT) using a fast Fourier transform and (c) transforming a time domain symbol into a frequency domain symbol signal to perform a modified discrete Fourier transform (MDFT) treatment. These steps relate to the judicially recognized abstract idea of organizing and manipulating information through mathematical correlations (Digitech),

Further see Two-Way Media, which held that the reception of data and the monitoring and management thereof, constitute an abstract idea. Steps (a), (b), and (c) together is clearly an instance of this judicially recognized abstract concept.

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception

The recited claim limitations do not recite any additional steps/elements that would render the claim, considered in its entirety, significantly more than the abstract concept determined in step 2A 

However, each of these additional steps/elements is not recited in a manner to distinguish from techniques that are well-understood and conventional in the art, or in a manner that would go beyond merely applying the claimed process to a generic computing or communication infrastructure. Furthermore, considered as an ordered combination, these additional steps/elements collectively merely describe features that are well understood and conventional in the relevant technology. {BASCOM) There is no indication of any meaningful limitation to realize any improvement to the technology that would render the claim, construed as a whole, significantly more than the abstract idea it is directed to. The additional elements identified above are individually well known and conventional in the field of data computing as applicable to wireless communications. It is also not at all exceptional to contemplate these additional elements being practiced and utilized together, collectively, in data computing and processing in the field of wireless communications.




The limitations taken individually or as an ordered combination provide for nothing more than what is expected and are considered to be well-understood, routine, conventional features that are known to and practiced in the industry.

Therefore, in summary, representative claim 1 is rejected under Section 101 for being directed to a judicial exception, i.e., abstract idea, without significantly more. The remaining independent claims are rejected under Section 101 on the same or a similar rationale as set forth above for representative claim 9. Any claim not mentioned, including dependent claims, is rejected by virtue of dependency and because they do not obviate the grounds for rejection set forth above by providing any meaningful limitations that .result in the claim as a whole being significantly more than an abstract concept.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses a modified discrete Fourier transform (MDFT) treatment, comprising: performing an inverse Fourier transform on a frequency domain symbol signal.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein before performing the inverse Fourier transform, the MDFT treatment further includes: performing a pre-filtering on a signal by a pre-filter to obtain the frequency domain symbol signal.
3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses the pre-filter has symmetric coefficients.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the frequency domain symbol signal is an NM point frequency domain symbol signal, and the performing the pre-filtering includes:performing a pre-filtering on the NM point frequency domain symbol signal; and generating a 2NM point frequency domain symbol signal based on the frequency domain symbol signal and a coefficient matrix, wherein N and M are positive integers that are larger than or equal to 1.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the generating the 2NM point frequency domain symbol signal based on the NM point frequency domain symbol signal and the coefficient matrix includes:right-multiplying the NM point frequency domain symbol signal by the coefficient matrix.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the coefficient matrix is determined based on a prototype filter function.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the coefficient matrix includes a first sub- matrix and a second sub-matrix.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the prototype filter function is a root raised cosine (RRC) prototype function, and the first sub-matrix or the second sub-matrix is determined based on a coefficient function of the RRC prototype function.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the performing the inverse Fourier transform includes: performing an M-point IFFT repeated 2N times on the 2NM point frequency domain symbol signal to obtain a 2NM point time domain signal.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses performing an interleaving operation after performing the inverse Fourier transform.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the performing the interleaving operation includes: . 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses An inverse modified discrete Fourier transform (IMDFT) treatment, comprising: performing a Fourier transform treatment on a signal to obtain a frequency domain symbol signal.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses performing a sub-band synthesizing and filtering on the frequency domain symbol signal to obtain a full-band frequency domain signal.
Claim 14  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the frequency domain symbol signal is a 2NM point frequency domain symbol signal, and the performing the sub-band synthesizing and filtering treatment includes: performing a post-filtering on the 2NM point frequency domain symbol signal; and generating an NM point frequency domain symbol signal based on the 2NM point frequency domain symbol signal and a transpose matrix of a coefficient matrix, wherein N and M are positive integers that are larger than or equal to 1.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses wherein the generating the NM point frequency domain symbol signal includes:right-multiplying the 2NM point frequency domain symbol signal by the transpose matrix of the coefficient matrix.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim31 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses the coefficient matrix is determined based on a prototype filter function.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses, wherein the performing the Fourier transform treatment on the signal includes:performing an M-point Fourier transform repeated 2N times on the signal to obtain the 2NM point frequency domain symbol signal.
Claim 18  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses performing an inverse interleaving operation before performing the Fourier transform treatment.
 Claim 19  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses an MDFT unit, comprising:
.
Claim 20   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,541,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  Wang discloses a sub-band analyzing and filtering module configured to perform a pre-filtering on a signal by a pre-filter before performing the inverse Fourier transform to obtain the frequency domain symbol signal: and
an interleaving operation module configured to perform an interleaving operation after performing the inverse Fourier transform.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,12, and 19  are rejected under 35 U.S.C. 10(2a)(1)  as being anticipated by Gore et al. (US 2006/0039273 A1, hereinafter Gore).
 	Regarding claim 1,  Gore discloses  A modified discrete Fourier transform (MDFT) treatment, comprising: performing an inverse Fourier transform on a frequency domain symbol signal (¶[0010],¶[0055]).
 	Regarding claim 12, Gore discloses An inverse modified discrete Fourier transform (IMDFT) treatment, comprising: performing a Fourier transform treatment on a signal to obtain a frequency domain symbol signal (¶[0010],¶[0055]).
 	Regarding claim 19,  Gore discloses an MDFT unit, comprising:an inverse Fourier transform module configured to perform an inverse Fourier transform on a frequency domain symbol signal (¶[0010],¶[0055]).

]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463